Docket No. 103140.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




VISION POINT OF SALE, INC., an Illinois Corporation, Appellee,
           v. GINGER HAAS et al., Appellants.

                 Opinion filed September 20, 2007.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Justices Fitzgerald, Kilbride, Garman, Karmeier, and Burke
concurred in the judgment and opinion.
   Chief Justice Thomas took no part in the decision.



                             OPINION

     The circuit court of Cook County certified the following question
of law:
        “In determining whether ‘good cause’ exists under Supreme
        Court Rule 183 for the grant of an extension of time to
        remedy an unintentional noncompliance with a procedural
        requirement, may the court take into consideration facts and
        circumstances of record that go beyond the reason for
        noncompliance?”
     The appellate court answered this question in the affirmative. 366
Ill. App. 3d 692. We granted leave to appeal (210 Ill. 2d R. 315). For
the reasons that follow, we disagree with the appellate court. We hold
that in determining whether good cause exists under Rule 183 to
support an extension of time allowing a party to comply with a
deadline set forth in our rules, the circuit court may not take into
consideration facts and circumstances in the case that go beyond the
reason for noncompliance. Accordingly, we reverse the judgment of
the appellate court and remand this cause to the circuit court for
further proceedings consistent with this opinion.

                            BACKGROUND
    This interlocutory appeal has its genesis in a February 2004
complaint filed in the circuit court of Cook County by plaintiff, Vision
Point of Sale, Inc., against defendants Legacy Incorporated (Legacy)
and Ginger Haas. Both plaintiff and Legacy are engaged in the sale
and refurbishing of used point-of-sale equipment,1 and therefore are
in direct competition for customers. In its complaint, plaintiff alleged
that it had hired Haas in January 2002 to serve as the executive
secretary to plaintiff’s Chief Executive Officer Frank Muscarello.
According to plaintiff’s complaint, Haas had access to plaintiff’s
confidential and proprietary information, including its customer lists
and databases, customer-contact information containing private and
cellular telephone numbers and email addresses, and customer order,
pricing and equipment information. The complaint alleged that Haas
resigned from plaintiff and began employment immediately thereafter
with Legacy, taking plaintiff’s confidential and propriety information
with her. Plaintiff further alleged that “Haas stole such information at
the direction or with the encouragement of Legacy,” with the ultimate
intent of soliciting plaintiff’s customers.
    Plaintiff’s complaint sought damages from both Haas and Legacy
for breach of fiduciary duty, tortious interference with plaintiff’s
business relationships, unjust enrichment, and violation of the Illinois
Trade Secrets Act (765 ILCS 1065/1 et seq. (West 2002)). Plaintiff
requested that the court, inter alia, permanently enjoin defendants



   1
     “Point of Sale” equipment is used by businesses to relay information
from one point to another, i.e., from a retail customer checkout station to a
centralized inventory management system or to a printer.

                                    -2-
from using its confidential and proprietary information for the benefit
of Legacy.
    Plaintiff also sought a preliminary injunction against defendants,
requesting that the circuit court prevent any misappropriation of
plaintiff’s confidential and proprietary customer information. After
conducting an evidentiary hearing on plaintiff’s motion, the circuit
court entered a preliminary injunction against defendants to maintain
the status quo pending the outcome of plaintiff’s suit. In addition, the
circuit court entered several orders that set forth procedures intended
to protect plaintiff’s confidential information and provided a timetable
by which the court expected defendants’ compliance.2
    For the next several months, the litigation between the parties
focused upon defendants’ failure to comply with the court’s
preliminary injunction orders. As a result, the circuit court held
additional hearings and entered another order detailing with greater
specificity the method by which its preliminary injunction order was
to be implemented, including an updated timetable for compliance.
    During this period, proceedings with respect to plaintiff’s
complaint for a permanent injunction were also moving forward. On
December 14, 2004, defendants sent to plaintiff their “Rule 216
Request for Admission of Facts,” which consisted of 65 separate
requests for admission. Defendants did not file their requests to admit
with the clerk of the circuit court of Cook County at the time of
service, contrary to Rule 3.1(c) of the circuit court of Cook County
(Cook Co. Cir. Ct. R. 3.1(c) (eff. May 1, 1996)). Plaintiff timely
responded to each of defendants’ requests to admit on January 12,
2005. The final page of plaintiff’s responses was signed by plaintiff’s
counsel on behalf of plaintiff. On the page immediately following the
last page of responses, Muscarello signed a verification of the
responses, which tracked the language set forth in section 1–109 of
the Code of Civil Procedure (735 ILCS 5/1–109 (West 2002)).



     2
      For example, the court ordered Legacy, inter alia, to purge all of
plaintiff’s customer information from its computer system and required
Legacy to allow on-site inspections by plaintiff’s computer experts to verify
the removal.

                                    -3-
     On April 1, 2005, defendants filed their “Motion to Strike
Plaintiff’s Responses to First Set of Requests to Admit and to Deem
Facts Admitted.” Defendants asserted that because plaintiff’s
responses to the requests to admit were deficient, the responses
should be stricken and the facts set forth by defendants in the requests
be deemed admitted under Supreme Court Rule 216 (134 Ill. 2d R.
216). Defendants maintained that plaintiff’s responses were defective
because, although they were verified by Muscarello in accordance
with section 1–109 of the Code of Civil Procedure (735 ILCS
5/1–109 (West 2002)), the final page of the responses themselves did
not contain a signature of plaintiff, but only that of plaintiff’s attorney.
Defendants asserted that Rule 216 and the appellate court’s decision
in Moy v. Ng, 341 Ill. App. 3d 984 (2003), require that a party must
sign the final page of the responses, and that a separate section 1–109
verification–absent a party’s signature on the responses’ final page–is
insufficient. In addition, defendants contended that the responses were
deficient in that they violated Rule 3.1(c) of the rules of the circuit
court of Cook County (Cook Co. Cir. Ct. R. 3.1(c) (eff. May 1,
1996)), which requires that responses to requests to admit must be
filed with the clerk of the circuit court. Finally, defendants maintained
that plaintiff could not establish “good cause” for any extension of
time to remedy these deficiencies pursuant to Supreme Court Rule
183 (134 Ill. 2d R. 183).
     The circuit court granted defendants’ motion to strike plaintiff’s
responses to defendants’ request to admit and to deem those facts
admitted. The court found that plaintiff’s responses were deficient in
that they failed to comply with Moy and Rule 3.1(c) of the circuit
court of Cook County. At the conclusion of the court’s ruling, counsel
for plaintiff orally moved, pursuant to Rule 183, for leave to allow
plaintiff further time to serve and file a set of amended responses,
which, in addition to containing the section 1–109 verification, would
also contain the signature of Muscarello on the last page of the
responses. Counsel argued that the “good cause” required to be
shown under Rule 183 to support this motion was a good-faith
reading of section 1–109 of the Code of Civil Procedure, which
appeared to allow the use of a verification in submitting responses to
requests to admit. The circuit court denied counsel’s motion.



                                    -4-
     After the circuit court ruled on the request-to-admit issue, the
litigation between the parties proceeded. The defendants’ alleged
continued failure to comply with the circuit court’s preliminary
injunction rulings served as the basis for several contested motions
and additional court hearings. During the course of one of these
hearings, the circuit court expressed frustration with respect to what
it characterized as defendants’ “settled policy of recalcitrance” with
regard to their lack of compliance with these earlier rulings. This
frustration, coupled with the court’s view that plaintiff’s responses to
defendants’ requests to admit were deficient only as a result of a
“technical and inadvertent failure,” caused the circuit court to sua
sponte reconsider and vacate its prior ruling granting defendants’
request to deem facts admitted and refusing to allow plaintiff an
extension of time pursuant to Rule 183 to serve and file an amended
response to the requests to admit. The circuit court now determined
that under the totality of circumstances in the case, good cause existed
under Rule 183 for the time extension requested by plaintiff.
     Defendants objected to the circuit court’s ruling allowing plaintiff
additional time under Rule 183 to amend its responses. Defendants
argued that the circuit court’s inquiry in determining whether to grant
a time extension pursuant to Rule 183 is limited to examining only
whether plaintiff established good cause for its noncompliance with
the deadline, and that the court had erred in focusing upon defendants’
own, unrelated conduct. Accordingly, defendants moved that the
circuit court certify this issue for interlocutory appeal under Rule
308(a) (155 Ill. 2d R. 308). The circuit court thereafter certified the
question of law previously identified at the outset of this opinion.
     The appellate court granted defendants’ petition for leave to
appeal. 366 Ill. App. 3d 692. The appellate court held that when
deciding whether to grant an extension of time for filing a response to
a request to admit facts, the circuit court “may consider any facts that
help it ‘strike a balance between diligence in litigation and the interests
of justice.’ [Citation.]” 366 Ill. App. 3d at 694. Accordingly, the
appellate court further held that a circuit court “need not restrict its
attention to the causes for the delay in the response to the request to
admit” in determining whether to grant an extension of time under
Rule 183. 366 Ill. App. 3d at 694.


                                   -5-
     This court allowed defendant’s petition for leave to appeal (210
Ill. 2d R. 315).



                              ANALYSIS
   In order to answer the certified question, we must construe Rule
183 and, to some extent, Rule 216 as well. Our Rule 183 provides:
            “The court, for good cause shown on motion after notice
       to the opposite party, may extend the time for filing any
       pleading or the doing of any act which is required by the rules
       to be done within a limited period, either before or after the
       expiration of the time.” 134 Ill. 2d R. 183.
Our Rule 216 provides, in pertinent part:
            “(a) Request for Admission of Fact. A party may serve on
       any other party a written request for the admission by the
       latter of the truth of any specified relevant fact set forth in the
       request.
            ***
            (c) Admission in the Absence of Denial. Each of the
       matters of fact *** of which admission is requested is
       admitted unless, within 28 days of service thereof, the party to
       whom the request is directed serves upon the party requesting
       the admission either (1) a sworn statement denying specifically
       the matters of which admission is requested or setting forth in
       detail the reasons why he cannot truthfully admit or deny
       those matters or (2) written objections on the ground that
       some or all of the requested admissions are privileged or
       irrelevant or that the request is otherwise improper in whole
       or in part. If written objections to a part of the request are
       made, the remainder of the request shall be answered within
       the period designated in the request. A denial shall fairly meet
       the substance of the requested admission. If good faith
       requires that a party deny only a part, or requires qualification,
       of a matter of which an admission is requested, he shall specify
       so much of it as is true and deny only the remainder. Any
       objection to a request or to an answer shall be heard by the


                                   -6-
         court upon prompt notice and motion of the party making the
         request.” 134 Ill. 2d R. 216.
It is well settled that our rules are to be construed in the same manner
as statutes (134 Ill. 2d R. 2; People v. Norris, 214 Ill. 2d 92, 97
(2005); In re Estate of Rennick, 181 Ill. 2d 395, 404 (1998); see also
Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 48 (2004) (setting
out rules of construction)), and our review is de novo (In re Storment,
203 Ill. 2d 378, 390 (2002)).
     Both parties acknowledge that this court last interpreted the good-
cause requirement contained within Rule 183 in Bright v. Dicke, 166
Ill. 2d 204 (1995). The parties disagree, however, on its application
to the question presented here. Defendants initially contend that since
Bright, this court has moved away from considering Rule 216 requests
to admit as part of the discovery process and, for that reason, the
circuit court’s usual discretion is more limited in this context than it
is with respect to other discovery tools. In addition, defendants
maintain that to the extent that Bright is still good law, the appellate
court’s analysis is at odds with it.
     Plaintiff, on the other hand, argues that the appellate court’s
analysis must be upheld because in the time period since Bright,
certain other decisions of the appellate court have served to narrowly
define the good-cause requirement contained in Rule 183 when the
rule is used to seek an extension of time for compliance with Rule
216. Plaintiff suggests that the analysis utilized by the appellate court
here properly restores to the circuit court, for purposes of Rule 183
and Rule 216, the discretion this court chose to vest in it in Bright.
     Given the parties’ arguments, it is helpful to begin our analysis
with a detailed discussion of this court’s opinion in Bright. There, we
answered a question of law certified for interlocutory review pursuant
to Rule 308(a) concerning whether a circuit court has discretion under
Rule 183 to allow a party to file a late response to a Rule 216 request
to admit. We held that Rule 183 vests the circuit court with discretion
to allow a party to serve a response to requests to admit after the
expiration of the 28-day period specified in Rule 216. Bright, 166 Ill.




                                  -7-
2d at 208.3 We explained that because Rule 216 requests for
admission are “essentially a discovery tool” (Bright, 166 Ill. 2d at
208), a contrary holding that a circuit court could not grant parties
additional time to respond under Rule 216 would “not only conflict
with the plain language of Rule 183, it would also be inconsistent with
our view that circuit courts must be allowed to exercise discretion
over the conduct of pretrial discovery.” Bright, 166 Ill. 2d at 208,
citing Sohaey v. Van Cura, 158 Ill. 2d 375, 381 (1994).
     Having construed Rule 183 to allow a circuit court discretion to
permit a party to file a late response to a Rule 216 request to admit,
this court then considered, in the interests of judicial economy and the
need to reach an equitable result, the propriety of the order that gave
rise to the appeal. Bright, 166 Ill. 2d at 208. The defendant had
originally submitted a procedurally deficient response to the plaintiff’s
requests for admission under Rule 216. Subsequently, the defendant
moved for leave to file an amended response after the time deadline
contained within Rule 216 had passed. We noted that, in support of
her motion, the defendant
             “presented a chronology of events pertaining to her
         response[ ] [but] offered no explanation, however, as to why
         the 28-day deadline was not met ***. [The defendant’s]
         position was simply that the court should grant her motion
         because the requested admissions relate to central issues in the
         case and allowing her to make an untimely response would not
         prejudice [the plaintiff].” Bright, 166 Ill. 2d at 206.
The circuit court denied the defendant’s motion on the basis that good
cause had not been shown to justify the grant of an extension of time
pursuant to Rule 183.
     In upholding the ruling of the circuit court, we emphasized that a
circuit court’s discretion to permit a late response “does not come into
play under the rule unless the responding party can first show good
cause for the extension.” Bright, 166 Ill. 2d at 209. Because the
Bright defendant had offered no explanation as to why she was unable
to comply with the time deadline set forth in Rule 216, we concluded


  3
    We note that the current language in both rules remains unchanged from
the time we reviewed it in Bright.

                                   -8-
that she failed to satisfy the good-cause prerequisite for relief found
in Rule 183. Bright, 166 Ill. 2d at 209.
     We rejected the argument advanced by the defendant that the issue
of good cause should be considered only if the nonmovant could show
that allowing the late response would result in harm. Bright, 166 Ill.
2d at 209. We held that the procedure advocated by the defendant
would improperly reverse the burden of proof, and that “the party
opposing such a motion should be under no obligation to show
anything.” Bright, 166 Ill. 2d at 210. Accordingly, we instructed that
the “mere absence of inconvenience or prejudice to the opposing party
is not sufficient to establish good cause under Rule 183.” Bright, 166
Ill. 2d at 209. We further held that when a circuit court is ruling upon
a request for extension pursuant to Rule 183, “the general rule
pertains: the burden of establishing grounds for relief is on the party
requesting the additional time” and that “[n]onmoving parties such as
[the plaintiff] should not be required to justify application of a rule
before it will be given effect.” Bright, 166 Ill. 2d at 210. Accordingly,
we held that the circuit court correctly denied the defendant’s motion
for extension pursuant to Rule 183.
     Bright thus stands for the proposition that, under the plain
language of Rule 183, a trial court in its sound discretion may extend
the time to allow a party to comply with the requirements of Rule 216
after the time deadline for compliance has expired if the delinquent
party establishes good cause for its noncompliance. As was noted in
Bright, the fundamental principles which animate our Rule 183 have
long been part of our case law: circuit courts must be allowed to
exercise their sound discretion over the course and conduct of the
pretrial discovery process. Bright, 166 Ill. 2d at 208; see also Sohaey,
158 Ill. 2d at 380-83.
     In light of our holding in Bright, we must necessarily reject
defendants’ assertion that we, in our subsequent decision in P.R.S.
International, Inc. v. Shred Pax Corp., 184 Ill. 2d 224 (1998),
distanced ourselves from Bright by holding that requests to admit are
not part of the discovery process. Initially, defendants ignore that
immediately after we announced our decision in Bright, we amended
our Rule 201–entitled “General Discovery Provisions”–which vests
trial courts with broad powers to supervise the discovery process in
order to prevent abuse (166 Ill. 2d R. 201). Specifically, we amended

                                  -9-
subsection (a) of Rule 201 to include requests to admit within the
definition of “discovery methods.” 166 Ill. 2d R. 201(a). This
amendment clearly reinforced our statement in Bright that requests for
admission are part of the discovery process. Bright, 166 Ill. 2d at 208.
     In addition to overlooking our amendment to Rule 201,
defendants read P.R.S. far too narrowly. P.R.S. involved a question
different from that presented both in Bright and in the matter before
us: “whether a party’s failure to respond to a request for admission
pursuant to Supreme Court Rule 216 (134 Ill. 2d R. 216) results in a
judicial admission even where the requested admission relates to
‘ultimate facts’ or to ‘legal conclusions.’ ” P.R.S., 184 Ill. 2d at 226.
In the course of answering that question, we stated:
         “Although requests to admit are often classified as a discovery
         device and treated as such in practice (Bright, 166 Ill. 2d at
         208), ‘the purpose of admissions is not to discover facts but
         rather to establish some of the material facts in a case without
         the necessity of formal proof at trial.’ Requests to admit are ‘a
         device by which “to separate the wheat from the chaff” ’ and
         are ‘intended to circumscribe contested factual issues in the
         case so that issues which are disputed might be clearly and
         succinctly presented to the trier of facts.’ 23 Am. Jur. 2d §314
         (1983).” P.R.S., 184 Ill. 2d at 237.
     Our rulings in Bright and P.R.S. were intended to underscore that
the concept of “discovery” is not one-dimensional, a view supported
by the fact that several definitions exist for this term. For example,
Black’s Law Dictionary defines “discovery” as “[t]he act or process
of finding or learning something that was previously unknown.”
Black’s Law Dictionary 498 (8th ed. 2004). Defendants appear to rely
upon this definition in asserting that requests to admit do not
constitute “discovery,” as they do not serve the purpose of uncovering
new and unknown information. However, Black’s also defines
“discovery” as “[c]ompulsory disclosure, at a party’s request, of
information that relates to the litigation,” and states that “[t]he
primary discovery devices are interrogatories, depositions, requests
for admissions, and requests for production.” Black’s Law Dictionary
498 (8th ed. 2004). This definition of “discovery” corresponds with
our discussion in P.R.S. wherein we stated that requests to admit are
useful “to separate the wheat from the chaff”’ with the purpose of

                                  -10-
narrowing the actual contested issues in the case so that they might be
clearly and succinctly presented to the trier of fact. P.R.S., 184 Ill. 2d
at 237. This concept is also consistent with our long-held belief that
discovery is to be “utilized to ‘illuminate the actual issues in the
case’ ” (Owen v. Mann, 105 Ill. 2d 525, 530 (1985), quoting Sarver
v. Barrett Ace Hardware, Inc., 63 Ill. 2d 454, 460 (1976)), as well as
to “narrow the issues in order to expeditiously reach a disposition
which fairly vindicates the rights of the parties” (Sander v. Dow
Chemical Co., 166 Ill. 2d 48, 65 (1995)). In light of the above, we
therefore disagree with defendants’ assertion that Rule 216 requests
to admit are not “discovery.” We hold, as we did in Bright, that
requests for admission constitute discovery.
     We next address whether the analysis of the appellate court is, as
defendants suggest, at odds with Bright. The parties disagree over the
scope of the inquiry a circuit court may engage in when determining
whether good cause has been established to support a time extension
pursuant to Rule 183. In addition, the parties also dispute whether our
case law has developed a blanket prohibition against raising certain
factors in support of a good-cause argument.
     Plaintiff relies upon the opinion of the appellate court below to
support its position that when ruling upon a Rule 183 motion to allow
an extension of time with respect to deadlines set forth in Rule 216,
a circuit court is entitled to consider all of the circumstances of a
case–including any unrelated conduct of the opposing party occurring
during the litigation–in determining whether “good cause” exists to
grant an extension of time to the noncompliant party. According to
plaintiff, our decision in Bright supports this reasoning, as there is no
language in that opinion which limits the court’s examination solely to
whether the noncompliant party had good cause for failing to meet the
deadline. Because plaintiff maintains that a circuit court may consider
the totality of the circumstances of the entire case in determining
whether good cause has been established, plaintiff concludes that the
appellate court correctly answered the certified question in the
affirmative.
     Both plaintiff and the appellate court below, however, overlook
the fact that in Bright we concluded that it is the party moving for an
extension of time pursuant to Rule 183 who must bear the burden of
establishing good cause for the court to grant the time extension and

                                  -11-
who must submit to the court clear, objective reasons why it was
unable to meet the original deadline and why an extension of time
should be granted. For this reason, the appellate court’s analysis here,
which focused on reasons wholly unrelated to why plaintiff failed to
meet the deadline in the first place, is at odds with Bright. In our view,
the assessment of whether a delinquent party has established good
cause to allow the circuit court to excuse that party’s noncompliance
with the deadlines set forth in Rule 216 may not be so broad as to
include the entire “totality of the circumstances” of the case up to that
point, including the unrelated conduct of the nonmoving party. To
hold otherwise would transform the Rule 183 good-cause
determination into an open-ended inquiry allowing matters irrelevant
to the discovery process to improperly permeate the analysis. Rather,
we believe the better approach is one where the delinquent party
presents objective reasons to the court as to why the deadline was not
met.
     That said, we believe plaintiff’s contentions regarding the appellate
court’s treatment, post-Bright, of the Rule 183 inquiry deserve some
consideration. Plaintiff suggests that the analysis offered by the
appellate court below is the only way to ameliorate the often harsh
results stemming from a series of post-Bright decisions which have
created a “trap for the unwary” by unduly limiting the good-cause
inquiry contemplated by this court in Bright by holding that “mistake,
inadvertence, or attorney neglect” cannot constitute the sole basis for
a good-cause determination. See, e.g., Hammond v. SBC
Communications, Inc. (SBC), 365 Ill. App. 3d 879, 893 (2006);
Robbins v. Allstate Insurance Co., 362 Ill. App. 3d 540, 544 (2005);
Larson v. O’Donnell, 361 Ill. App. 3d 388, 396 (2005); Cothern v.
Thompson, 356 Ill. App. 3d 279, 283-84 (2005); Glasco v. Marony,
347 Ill. App. 3d 1069, 1073 (2004).
     The appellate court’s opinion in Hammond provides a good
example of the reasoning espoused in this line of cases. There, the
court identified factors to consider in deciding the propriety of a
circuit court’s ruling on a Rule 183 good-cause extension. The court
first noted that, based upon Bright, Rule 183 allows a trial court to
grant extensions with respect to the deadlines in Rule 216 as long as
good cause is shown. The court then set forth the test it believed
should be used to determine good cause:

                                  -12-
        “That is, the responding party cannot rely upon the ‘mere
        absence of inconvenience or prejudice to the opposing party’
        (Bright, 166 Ill. 2d at 209) or mistake, inadvertence, or
        attorney neglect as the sole basis for a good-cause
        determination (Larson, 361 Ill. App. 3d at 396), but must,
        instead, assert some independent basis for allowing the
        untimely response (Bright, 166 Ill. 2d at 209; Larson, 361 Ill.
        App. 3d at 395).” Hammond, 365 Ill. App. 3d at 893.
    As is evident from this excerpt from Hammond, our appellate
court over time has melded our narrow holding in Bright–that the
mere absence of inconvenience or prejudice to the nonmoving party
alone is insufficient to satisfy the good-cause requirement–with a
second, broader, harsher, and apparently inflexible standard that
“mistake, inadvertence, or attorney neglect” on the part of the moving
party can never serve as the sole basis for establishing good cause to
support an extension pursuant to Rule 183. This, in turn, means that
under this line of case law, unless the party can present evidence
separate and apart from mistake, inadvertence, or attorney neglect to
support an argument that there was good cause for the initial delay in
compliance, the extension will not be granted. Because Rule 216
provides that failing to respond to a request to admit deems the
requested facts admitted (134 Ill. 2d R. 216; P.R.S., 184 Ill. 2d at
236), in most instances this result may prove fatal to the case of the
delinquent party.4
    Although we agree with plaintiff that the rule which has developed
from this line of cases is unduly harsh, we disagree that the answer is
to endorse the analysis proffered by the appellate court below. We


  4
    Indeed, the harsh consequences which may result upon application of the
appellate court’s blanket rule that “mistake, inadvertence, or attorney
neglect” may not be considered has engendered substantial negative
discussion from commentators. See, e.g., S. Wood, An Inconvenient
Truthiness About Rule 216, Chicago Lawyer, December 2006, at 26, 62
(questioning “whether the point of Rule 216 is to obtain information or to set
a trap in hope of winning by default”); J. Hynes, Admission of Facts in
Discovery: Avoiding the Rule 216 Trap, 93 Ill. B.J. 402, 406 (2005) (noting
that “[s]ince Bright, no reported appellate case has found ‘good cause’ for
an untimely response to a request to admit”).

                                    -13-
initially note that we never held in Bright that factors such as mere
inadvertence or mistake are insufficient as a matter of law to
constitute good cause under Rule 183. As we explained above, Bright
stands for the proposition that, like in any other motion, the movant
in a Rule 183 motion bears the burden of sustaining its grounds, and
rejected the defendant’s assertion that as long as the nonmovant was
not harmed, a Rule 183 motion to extend time should be granted.
Accordingly, it follows that in Bright, we held that issues dealing with
the nonmoving party–such as whether the nonmovant was
inconvenienced or suffered prejudice–were not the proper inquiry in
ruling on a Rule 183 motion, and therefore determined that good
cause is not synonymous with the nonmovant’s lack of harm. This
holding was meant to underscore our strong rejection of the
defendant’s argument in that case, and the opinion was tailored to
address whether the circuit court properly determined that the “good-
cause” requirement had been met on those specific facts. We did not
hold–as the appellate court subsequently has–that there is a blanket
rule that mistake, inadvertence, or attorney neglect on the part of the
moving party can never form the basis of a good-cause argument that
a Rule 183 time extension should be granted. Indeed, these types of
reasons properly focus the circuit court’s inquiry on the conduct of the
proper party–the movant.
     By grafting this blanket prohibition onto our holding in Bright, the
appellate court has created what has proved to be an unworkable
analytical framework that is unduly severe. As defendants note in their
brief, several groups within the legal community have submitted
proposals to amend Rule 216 in an effort to soften the adverse effects
on litigation which have followed in the wake of these appellate court
decisions. For example, our examination of the transcript of the public
hearings held by our Rules Committee on this issue reveals that much
of the concern stems from the application of the blanket prohibition
developed by the appellate court–a prohibition repeatedly
characterized as “draconian”–rather than from the actual language in
Rule 216. Those testifying at the hearing generally agreed that even
the best of lawyers may make a technical or inadvertent mistake, and
that such conduct should not serve as an automatic basis for denying
a good-cause motion for extension of time, especially since a failure
to respond to a request to admit deems the requested facts admitted.

                                  -14-
Indeed, the case before us is illustrative of the problems both
practitioners and jurists have faced with respect to the harsh results
often obtained under the appellate court’s engrafted rule. Rather than
assisting the circuit court in exercising its sound discretion in
determining whether a delinquent party has established good cause to
justify an extension pursuant to Rule 183, this after-decided rule has
improperly limited the discretion of our circuit courts in considering
objective evidence which may be relevant to the court’s good-cause
decision. We note that there is a broad overall policy goal of resolving
cases on the merits rather than on technicalities (see, e.g.,
Shimanovsky v. General Motors Corp., 181 Ill. 2d 112, 123 (1998) (in
resolving discovery disputes, the goal is to “insure[ ] both discovery
and a trial on the merits”)), and that the post-Bright line of appellate
court cases run directly counter to this principle.
     Rather than endorse, as plaintiff suggests, the analysis of the
appellate court below, we believe the problems identified by plaintiff
are best resolved by this court today clarifying that we have never held
in this context that “mistake, inadvertence, or attorney neglect” is
automatically excluded from the trial court’s consideration in
determining whether good cause exists to grant an extension of time
pursuant to Rule 183. Accordingly, those appellate court decisions
which have grafted this standard onto the analysis we set forth in
Bright (see, e.g., Hammond v. SBC Communications, Inc. (SBC), 365
Ill. App. 3d 879, 893 (2006); Robbins v. Allstate Insurance Co., 362
Ill. App. 3d 540, 544 (2005); Larson v. O’Donnell, 361 Ill. App. 3d
388, 396 (2005); Cothern v. Thompson, 356 Ill. App. 3d 279, 283-84
(2005); Glasco v. Marony, 347 Ill. App. 3d 1069, 1073 (2004)) are
overruled.
     As a final argument, plaintiff contends that the analysis used by the
appellate court below should be upheld on the basis that it ensures that
a recalcitrant party will not reap the benefit of its noncompliance with
court orders. We are not unsympathetic to the frustration experienced
both by the circuit court and by the opposing party if one party in the
case engages in recalcitrant behavior. But, we have long held that “[a]
court is vested with inherent power to enforce its orders and preserve
its dignity by the use of contempt proceedings.” People v. Warren,
173 Ill. 2d 348, 368 (1996); see also In re Baker, 71 Ill. 2d 480, 484
(1978) (citing cases). In addition, our Rule 219(c) (166 Ill. 2d R.

                                  -15-
219(c)) “authorizes a trial court to impose a sanction, including
dismissal of the cause of action, upon any party who unreasonably
refuses to comply with any provisions of this court’s discovery rules
or any order entered pursuant to these rules.” Shimanovsky, 181 Ill.
2d at 120. We stress, however, that a party’s recalcitrance in
complying with an order of the circuit court is an issue separate and
apart from the issue of whether a party has established good cause
under Rule 183 to request an extension of time to comply with a
deadline found within this court’s rules.
    In sum, we answer the certified question by holding that in
determining whether good cause exists under Rule 183 for the grant
of an extension of time to remedy an unintentional noncompliance
with a procedural requirement, the circuit court may not take into
consideration facts and circumstances of record that go beyond the
reason for noncompliance. Rather, we reaffirm Bright’s holding that
the plain language of Rule 183 specifically makes good cause a
prerequisite to relief, and that the burden of establishing good cause
rests on the party seeking relief under Rule 183. The circuit court has
the sound discretion to consider all objective, relevant evidence
presented by the delinquent party with respect to why there is good
cause for its failure to comply with the original deadline and why an
extension of time should now be granted. The circuit court may
receive evidence with respect to whether the party’s original
delinquency was caused by mistake, inadvertence, or attorney neglect,
but may not engage in an open-ended inquiry which considers conduct
that is unrelated to the causes of the party’s original noncompliance.
We decline, however, to specifically define what constitutes good
cause within this context, as that determination is fact-dependent and
rests within the sound discretion of the circuit court. Absent an abuse
of discretion, the decision of the circuit court on this issue will not be
disturbed. See Reda v. Advocate Health Care, 199 Ill. 2d 47, 54
(2002).
    Having answered the question of law certified for appeal, we next
consider the propriety of the circuit court order that gave rise to these
proceedings. As in Bright, we here engage in this review in the
interests of judicial economy and the need to reach an equitable result.
See Bright, 166 Ill. 2d at 208.


                                  -16-
    Counsel for plaintiff requested that the circuit court allow plaintiff
a good-cause extension under Rule 183 to prepare an amended set of
responses to defendants’ requests to admit after the circuit court
found that the responses submitted by plaintiff were deficient for two
separate reasons. As a result of finding plaintiff’s responses deficient
on these two grounds, the circuit court struck plaintiff’s responses and
deemed the facts within defendants’ requests admitted. We address
each of the findings of the circuit court seriatim.
    First, the circuit court determined that plaintiff’s responses were
deficient in that the final page of the responses was not signed by
plaintiff, even though Muscarello, on the very next page, verified the
responses by certification under penalty of perjury in accord with
section 1–109 of the Code of Civil Procedure (735 ILCS 5/1–109
(West 2002)). Defendants contend that the circuit court correctly
ruled that plaintiff’s responses were deficient because they lacked
plaintiff’s signature on their final page. As they did in the circuit court,
defendants premise this argument upon the appellate court’s decision
in Moy, wherein the court held that because Rule 216 “requires
response by the parties” (Moy, 341 Ill. App. 3d at 989), this means
that “the party responding to the Rule 216 request must sign the
answer and provide the sworn-to statement and that the signed and
sworn-to copy of the answer served on the requesting party must be
signed and sworn to by the party.” Moy, 341 Ill. App. 3d at 990. In
response, plaintiff–also reprising the argument it made before the
circuit court–contends that the holding in Moy finds no support in the
language of Rule 216. According to plaintiff, the provisions allowing
verification by certification found in section 1–109 of the Code of
Civil Procedure are applicable to responses to requests to admit, and
that the responses it filed in this case–which were certified for their
accuracy under penalty of perjury by its CEO–satisfied the
requirements of Rule 216. We agree with plaintiff.
    We find that the requirement stated by the Moy court that “the
party responding to the Rule 216 request must sign the answer and
provide the sworn-to statement” (emphasis added) (Moy, 341 Ill. App.
3d at 990) has no support in the language of Rule 216. There is
nothing in Rule 216(c) which requires a party to both verify and
“sign” the final page of its denials to the requests to admit of an
opposing party. Rather, the plain language of the rule states that the

                                   -17-
party to whom the requests to admit are directed must serve upon the
requesting party either “a sworn statement” denying the matters of
which admission is requested or written objections which need not be
sworn. Here, plaintiff’s responses were verified by Muscarello in
language which tracked section 1–109 of the Code of Civil Procedure.
Section 1–109 provides that whenever a “document or pleading filed
in any court of this State is required or permitted to be verified, or
made, sworn to or verified under oath, such requirement or permission
is hereby defined to include a certification of such pleading, affidavit
or other document under penalty of perjury as provided in this
Section.” 735 ILCS 5/1–109 (West 2002). Adding an unsworn
signature to a document that is already sworn to under oath by virtue
of the section 1–109 verification by certification does nothing to make
that document more binding or effective. We therefore hold that the
section 1–109 verification constituted the very “sworn statement” that
Rule 216 requires. To the extent that the Moy case holds otherwise,
that decision is overruled.
    In addition to finding plaintiff’s responses deficient on the ground
that the last page of that document did not contain plaintiff’s
signature, the circuit court also ruled that plaintiff’s responses were
deficient in that they failed to comply with Rule 3.1(c) of the circuit
court of Cook County. Rule 3.1(c) provides:
             “(c) Requests for admission of fact shall be filed with the
         Clerk of the Circuit Court. Within twenty-eight (28) days after
         service of the requests, the answering party shall serve upon
         the party requesting the admission and file with the Clerk of
         the Circuit Court either a sworn statement denying specifically
         the matters of which admission is requested or setting forth in
         detail the reasons why the party cannot truthfully admit or
         deny those matters or a written objection to each request.”
         Cook Co. Cir. Ct. R. 3.1(c) (eff. May 1, 1996).
    As they did in the circuit court, both parties continue to dispute
the applicability of this rule. Defendants maintain that pursuant to Rule
3.1(c), responses to a party’s request to admit must be both served
upon the requesting party and filed with the clerk of the circuit court.
In addition, defendants contend that, under the appellate court’s



                                  -18-
decision in Moy, the filing requirement under Rule 3.1(c) does not
conflict with the provisions set forth in our Rule 216. We disagree.5
    The Illinois Constitution provides that “[g]eneral administrative
and supervisory authority over all courts is vested in the Supreme
Court.” Ill. Const. 1970, art. VI, §16. This court has long held that
although circuit courts share some authority with this court to make
rules, the rules promulgated by the circuit court are subject to review
by this court and may not conflict with this court’s rules. People ex
rel. Bernat v. Bicek, 405 Ill. 510, 521-22 (1950) (“[i]nferior courts
may adopt rules to facilitate procedure and practice before them, but
such rules must be reasonable and subject to review by the Supreme
Court”). Our Rule 21(a) codifies these long-held principles by vesting
the circuit courts with the power to adopt local rules governing civil
and criminal cases so long as: (1) they do not conflict with supreme
court rules or statutes, and (2) so far as practical, they are uniform
throughout the state. 134 Ill. 2d R. 21(a). Circuit courts, however,
“are without power to change substantive law or impose additional
substantive burdens upon litigants.” People ex rel. Brazen v. Finley,
119 Ill. 2d 485, 491 (1988); see also Kinsley v. Kinsley, 388 Ill. 194,
197 (1944).
    In Bright, we emphasized that, under the plain language of Rule
216(c), “service, rather than filing, is what matters.” Bright, 166 Ill.
2d at 207. We explained:
              “Rule 216(c) only requires that responses to requests for
         admissions be served on the opposing party within the
         specified time period. When a response is filed with the court
         is irrelevant. Indeed, filing is not even necessary under the
         rule. The only purpose it serves is to help document when a
         responding party has acted within the rule’s time limits.”
         (Emphasis in original.) Bright, 166 Ill. 2d at 207.

  5
    We note, parenthetically, that although defendants demand that plaintiff
must strictly adhere to the filing provision in Rule 3.1(c), that provision
applies equally to the party requesting the admitted facts. Therefore, we find
it disingenuous that although defendants vigorously argue that plaintiff’s
responses should be stricken because they were not filed in accordance with
this local rule, defendants themselves failed to comply with this very rule by
not filing their requests for admission with the clerk of the court.

                                    -19-
Therefore, Bright made service the operative event and discounted the
filing of responses to requests for admission as having minimal legal
significance.
     In the instant appeal, the parties do not dispute that plaintiff’s
responses to defendants’ requests to admit were timely served. This
is the only action required pursuant to Rule 216 and Bright. To the
extent that Rule 3.1(c) of the circuit court of Cook County requires
that the responses be filed within a certain period, and is read to
require the striking of a response to requests to admit that is timely
served but not filed, that rule impermissibly imposes additional
substantive burdens upon the litigants. See Finley, 119 Ill. 2d at 491.
As stated, our Rule 216 provides that requests to admit will be
deemed admitted if the party to whom they are directed does not
“timely serve upon the party requesting the admission” either a sworn
statement denying the matters at issue or written objections. The
inverse is implicit in the rule–requests will not be deemed admitted if
the responding party serves a proper response within 28 days after
service. If Rule 3.1(c) is read to compel a contrary conclusion, then it
impermissibly imposes a greater burden on a party responding to
requests for admission than that required by Supreme Court Rule 216,
and the local rule must yield. See Finley, 119 Ill. 2d at 494-95. We
therefore hold that the filing requirement contained within Local Rule
3.1(c) conflicts with both Rule 216 and Bright. A violation of this
filing requirement cannot form the basis for striking a party’s response
to a Rule 216 request to admit.
     We also note that defendants attempt to raise other issues in their
brief to this court. While we have reviewed the circuit court’s orders
to the extent that those orders gave rise to the certified question
(Bright, 166 Ill. 2d at 208), we find that the other proposed issues fall
outside the proper scope of our review of the certified question under
Rule 308. See Jones v. City of Carbondale, 217 Ill. App. 3d 85, 88
(1991) (and cases cited therein).
     As a final matter, we observe that the rulings which led to the
circuit court’s consideration of defendants’ motion to strike plaintiff’s
responses to its request to admit were made without the benefit of our
opinion today. In light of our holdings, plaintiff’s responses to
defendants’ request for admission were not deficient under Rule 216.
Accordingly, any Rule 183 good-cause analysis is now moot. We

                                  -20-
remand this cause to the circuit court with directions to allow
plaintiff’s original responses to defendants’ request for admission to
stand, as they are compliant with the requirements of our Rule 216.
We also direct the circuit court to allow plaintiff’s cause of action to
proceed.

                          CONCLUSION
    For the foregoing reasons, we answer the certified question in the
negative. Accordingly, we reverse the judgment of the appellate court.
We remand this cause to the circuit court with directions and for
further proceedings consistent with this opinion.

                             Reversed and remanded with directions.

   CHIEF JUSTICE THOMAS took no part in the consideration or
decision of this case.




                                 -21-